Citation Nr: 1452848	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-37 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post right shoulder injury with impingement.

2.  Entitlement to a rating in excess of 10 percent for status post anterior cruciate ligament (ACL) tear of the left knee.

3.  Entitlement to a rating in excess of 10 percent from January 4, 2010 to September 26, 2013, for right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

By way of background, an October 2006 Board decision assigned a 20 percent disability rating for the right shoulder, effective December 30, 2004.  This decision is final.  An August 2008 rating action issued by the RO confirmed and continued a 10 percent disability rating for the right knee, and reduced the left knee rating to 10 percent.  Within one year of this determination, the Veteran did not express disagreement with these disability evaluations, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002 & Supp 2014); 38 C.F.R. §§ 3.156(b); 20.201 (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the August 2008 decision became final.

In May 2014, the Board remanded this case for additional development.  It now returns for further appellate review.  The Board notes that the Veteran also has a temporary 100 percent rating following surgery on the right knee, effective September 26, 2013.  The Board referred the Veteran's claim for an extension of the 100 percent rating to the RO in its May 2014 decision, which was granted through the end of June 2014.  The Veteran has again requested a further extension, which issue is being worked by the RO.  Accordingly, the Board's decision as to the right knee will address its appropriate rating up to the point of the assignment of the temporary total rating.  In the event the Veteran is dissatisfied with the schedular rating ultimately assigned following the cessation of the temporary total rating, he should communicate that to the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From November 18, 2009 to December 2, 2010, the Veteran's status post right shoulder injury with impingement was manifested by limitation of motion of the major arm to midway between side and shoulder level.

2.  Effective December 3, 2010, the preponderance of the evidence shows that the Veteran's status post right shoulder injury with impingement has been manifested by limitation of motion of the major arm to no lower than shoulder level. 

3.  For the entire appeal period, the preponderance of the evidence shows that the Veteran's status post ACL tear of the left knee has been manifested by painful motion with flexion limited to no less than 109 degrees and normal extension, without evidence of ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

4.  From January 4, 2010 to September 26, 2013, the preponderance of the evidence shows that the Veteran's right knee osteoarthritis has been manifested by no more than moderate instability, painful motion with flexion limited to no less than 70 degrees, and normal extension, without evidence of ankylosis, removed cartilage, frequent episodes of locking and effusion, impairment of tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  From November 18, 2009 to December 2, 2010, the criteria for a 30 percent rating for status post right shoulder injury with impingement, but no higher, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); §38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5201 (2014).

2.  Effective December 3, 2010, the criteria for a rating in excess of 20 percent for status post right shoulder injury with impingement have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); §38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5201 (2014).

3.  The criteria for an evaluation in excess of 10 percent for the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5260 (2014).

4.  From January 4, 2010 to September 26, 2013, the criteria for the assignment of a separate 20 percent rating for instability of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5257 (2014).

5.  From January 4, 2010 to September 26, 2013, the criteria for an evaluation in excess of 10 percent for limitation of motion of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the decision on appeal by way of letters sent to the Veteran in November 2009 and January 2010 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

During the appeal period, the Veteran was afforded VA examinations of the right knee in January 2010 and April 2011, and of the right shoulder and left knee in December 2009 and June 2011.  Pursuant to the May 2014 remand he was also provided with an examination of the bilateral knees in June 2014 and the right shoulder in September 2014.  The Board finds that these examinations are adequate in order to evaluate the Veteran's bilateral knees and right shoulder as they include clinical evaluations based on objective testing.  The Board finds that RO substantially complied with the remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right shoulder

The Veteran's right shoulder is currently rated 20 percent disabling under DC 5201.  The Veteran seeks a higher rating.  As discussed in the Introduction, the October 2006 Board decision is final and the appeal before the Board begins with the increased rating claim filed November 18, 2009.

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  Here, the VA examiners noted that the Veteran is right-hand dominant; thus, that shoulder is his major shoulder for rating purposes. 

Under DC 5201, a 20 percent rating is assigned when the motion of the major arm is limited to shoulder level.  To warrant the assignment of a higher 30 percent evaluation, motion must be limited to midway between the side and shoulder level.  The maximum 40 percent rating is warranted for motion limited to 25 degrees from the side.  

November 18, 2009 to December 2, 2010

The December 2009 VA examination shows abduction of the right arm limited to 60 degrees.  This is midway between the side (0 degrees) and shoulder level (90 degrees), but not equal to or less than 25 degrees from the side.  This measurement was taken within a month of the Veteran's claim.  Thus, the Board finds that the criteria for a higher rating of 30 percent were met, effective November 18, 2009.

Since December 3, 2010

VA treatment records show that Veteran underwent physical therapy (PT) for his right shoulder in 2010 that improved his range of motion (ROM).  A record dated August 2010 showed abduction to100 degrees (above shoulder level) but anterior pain all day.  In October 2010 the physical therapist noted that "[t]he shoulder is feeling much better[;] he only has pain now if he attempts to lift something heavy or at end range of elevation" and objective testing showed full shoulder active ROM with pain only at the end range elevation.  The Veteran was assessed as "improving."  By early November, PT notes showed the shoulder feeling "much better" and the Veteran was "pain free unless he abducts against resistance."  Objective testing showed full active ROM with pain only upon resisted abduction and the Veteran was assessed as "improving."  In mid-November the Veteran "had to do a lot of pushing and pulling the last week" but still had full active ROM and pain only with resisted abduction above 90 degrees.  He was assessed as "improving, able to tolerate increased resistance."  

The Veteran's PT discharge summary is dated December 3, 2010.  It states, "Veteran reports that he is pain free and has full ROM."  His assessment states that the goals of PT were met.

The Veteran reported to the June 2011 VA examiner "that his right shoulder has benefitted very appreciably from a course of physical therapy through the VAMC, completed December 3, 2010."  He was continuing his PT exercises at home and "he says that the severity of discomfort has not changed since his last rating as he has benefitted a lot from the physical therapy.  He does say, however, the chronic average level of daily discomfort is a 4/10 with repetitive pushing, pulling, or overhead reaching."  He still could not sleep on the right side.  Flare-ups only occurred when he threw a softball, played basketball, or lifted and carried excessively heavy objects.  He used Naprosyn and Flexeril for these flare-ups.  Objective testing with a goniometer at this examination showed abduction limited to 131 degrees, with pain and stiffness at the endpoint but no additional functional limitation with repetition.  There was no fatigability, weakness, or incoordination.

At the September 2014 VA examination, the Veteran complained of shoulder pain without flare-ups.  His abduction was limited to 110 degrees, with painful motion beginning at that end point.  There was no additional limitation of motion or functional impairment with repetition.

Based on the foregoing, the Board finds that the evidence shows that beginning December 3, 2010, the Veteran's right arm abduction was limited to no less than 110 degrees, which is above shoulder level.  The Board notes that all measurements of flexion of the right shoulder during the appeal period exceeded 90 degrees (were above shoulder level).  Thus, his limitation of motion due to pain does not meet the criteria for a higher rating after December 3, 2010.  

In September 2011, the Veteran submitted a lay statement contending that even with improvement from PT, he still experienced daily discomfort, crepitus, and was no longer to do things he used to enjoy because of shoulder pain.  He contended that he does experience fatigability and weakness and intensified pain on repetition.  He also stated that the VA examination failed to discuss the degree at which pain started or intensified on repetition.  However, the June 2011 and September 2014 VA examiners did note that pain occurred at the endpoints of the ROM testing and with repetition but did not result in additional functional limitation.

The Board has considered functional loss due to pain, weakness, excess fatigability, or incoordination, including decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement.  The Veteran's right shoulder disability prevents him from enjoying activities he used to enjoy, like sports, and repeated use results in intensified pain.  However, these symptoms and functional limitation do not result in the limitation of motion of the right arm to lower than shoulder level, which is required for higher ratings of 30 or 40 percent under DC 5201.  The Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 20 percent.  

The Board has also considered whether entitlement to a higher evaluation is warranted under any other applicable DC.  Diagnostic Code 5203 does not provide for any ratings in excess of 20 percent.  Given the objective findings, which show neither impairment of the humerus, clavicle, or scapula; nor evidence of right shoulder ankylosis; an evaluation in excess of 20 percent is not warranted under DCs 5202 or 5200.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.102, 4.3; Gilbert.

B.  Knees

Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays: (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  38 C.F.R. § 4.71a.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate DC for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis established by X-ray is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Pursuant to DC 5260, under which limitation of leg flexion is evaluated, the following evaluations are assignable: for flexion limited to 45 degrees, 10 percent; for flexion limited to 30 degrees, 20 percent; and for flexion limited to 15 degrees, 30 percent.  Pursuant to DC 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 5 degrees, 0 percent; for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; for extension limited to 45 degrees, 50 percent.

Pursuant to 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires these symptoms to be moderate, and a 30 percent evaluation is assigned when they are severe.  

Diagnostic Code 5258 and 5259 provide ratings for symptomatic removal of the semilunar cartilage or dislocated semilunar cartilage.  Symptomatic removal of the semilunar cartilage warrants a 10 percent rating under DC 5259.  Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating under DC 5258.

Left knee

The Veteran's left knee is currently rated 10 percent disabling under DC 5260.  The Veteran seeks a higher rating.  As discussed in the Introduction, the August 2008 rating decision became final and the appeal before the Board begins with the increased rating claim filed November 18, 2009.

Following a review of the relevant evidence of record, including the Veteran's lay statements, VA treatment records, and VA examination reports, the Board concludes that the Veteran's left knee disability does not warrant a rating in excess of 10 percent.

Limitation of motion

At the December 2009 VA examination, left knee flexion was 118 degrees with pain, and there was pain with repetition but no additional functional limitation.  In March 2010 a VA treatment record shows he was able to squat to 115 degrees.  At the June 2011 examination, objective testing with a goniometer showed flexion to 109 degrees with pain at that endpoint.  There was fatigability and stiffness on repetition but no weakness or incoordination.  At the June 2014 examination it was limited to 120 degrees with pain at that endpoint.  At both the 2009 and 2014 examinations, extension was normal at 0 degrees, and at the June 2011 examination it was -4 degrees.  The Veteran was able to perform repetitive use testing without any additional limitation in ROM.  As his flexion was limited to no less than 109 degrees and his extension was essentially normal, the Veteran does not meet the criteria for a rating in excess of 10 percent for limitation of flexion under DC 5260, nor a compensable rating for limitation of extension under DC 5261.

The Board must also consider the impact of functional loss.  At the December 2009 VA examination, the Veteran reported knee pain, increased by repetitive movements as well as stair climbing, squatting, and walking or standing longer than 30 minutes.  He reported locking once or twice a year.  He felt there was weakness, fatigability, and lack of endurance, but there was no major effect upon his job performance.  His activities of daily living (ADLs) were affected in that he could no longer play sports and was less flexible.  Physical examination showed no edema, effusion, or erythema.  VA treatment records show crepitus and pain but no edema or ROM limitations in February 2010, and no effusion in March 2010.

At the June 2011 VA examination, the Veteran reported chronic pain at an 8/10 that lasted from when he got out of bed in the morning until the end of the workday.  Two or three times a week he experienced a sharp and sticking feeling that he associated with temporary locking, but the left knee did not swell and he did not wear a brace.  He reported flare-ups with standing or walking more than 20 to 30 minutes.  He limited his lifting and carrying at work and was careful climbing stepladders at work.  On physical examination there was no heat or effusion, and x-ray showed no significant changes compared to a March 2010 study.

This evidence shows functional loss due to pain and weakness.  Specifically, the Veteran's left knee becomes stiff, fatigued, and more painful after repetitive movement like stair climbing, squatting, and walking or standing longer than 20 minutes.  He is careful with lifting, carrying, and climbing stepladders and can no longer play sports.  The 2009 examiner found no weakness, but in 2011 the Veteran reported he experienced this symptom.  However, these symptoms and functional limitation did not result in any additional limitation in the left knee's ROM.

Taking all of the above into consideration, the record shows flexion limited to 109 degrees at most, even with pain.  Thus, even considering the functional loss that the Veteran reports, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  The Board finds that the Veteran's current 10 percent rating for the left knee contemplates his functional loss, and accordingly he is not entitled to a rating in excess of 10 percent for limitation of motion.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.59; Gilbert.

Instability

At the December 2009 VA examination, the Veteran reported that the left knee gave out two or three times per day, but he did not use a brace or cane.  His left knee had no history of dislocation.  However, objective stability tests were "good" and showed no instability.  A March 2010 VA treatment record states the left knee was stable.  At the June 2011 VA examination there was no gross clinical instability.  At a July 2011 private evaluation, the Veteran reported ongoing pain and instability in the left knee.  At the June 2014 examination, all joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation or dislocation.

After a careful review of the lay and medical evidence, the Board concludes that the evidence does not show that the Veteran has recurrent left knee instability.  In reaching this determination, the Board notes that there is no objective medical evidence of laxity, instability, or subluxation during the appeal period.  

The Veteran did report the left knee giving way in December 2009 and instability in July 2011.  He is competent to report these symptoms.  Layno.  However, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, while the Veteran uses the terms "give out" and "instability" the context of his assertions suggests that he is describing the tendency of the knee to buckle due to pain, rather than instability of the ligament.  The latter definition is the phenomenon contemplated by DC 5257.  Pain-related imbalance or buckling is not instability under DC 5257.  The medical evidence consistently shows joint stability upon objective testing.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board has inherent fact-finding ability.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a) (West 2002).  While the Veteran is competent to report his subjective symptom of the feeling of giving way, the Board finds that his lay evidence is not probative to establish instability of the left knee because he is not referring to the medical definition of instability contemplated by DC 5257.  Further, the Board finds that the objective medical evidence outweighs the Veteran's lay evidence with respect to instability; thus, an additional rating under DC 5257 is not warranted.

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's left knee disability under other DCs.  Diagnostic Codes 5256, 5262, and 5263 provide ratings for ankylosis, impairment of tibia and fibula, and genu recurvatum, respectively.  The evidence shows no such impairment.  Therefore, a higher rating is not available under these DCs.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 and 5259 provide ratings for symptomatic removal of the semilunar cartilage (meniscus) or dislocated semilunar cartilage.  The Veteran reported locking episodes one to two times per year in 2009, and in 2011, he experienced a sharp and sticking feeling that he associated with temporary locking two or three times a week.  However, the Veteran's left knee is service-connected for residuals of an ACL tear, and has no history of effusions, meniscal dislocation, meniscal tear, or meniscectomy in the left knee.  Therefore, a higher rating is not available under these DCs.  38 C.F.R. § 4.71a, DC 5258, 5259.

The Board finds that the Veteran is not entitled to a rating under any other DCs for his left knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Right knee

As discussed in the Introduction, the August 2008 rating decision became final and the appeal before the Board begins with the increased rating claim filed January 4, 2010.  From January 4, 2010 to September 26, 2013, the Veteran's right knee is currently rated 10 percent disabling under DC 5260.  

Instability

VA treatment records, VA examination reports, and a private evaluation report show that the Veteran has instability of the right knee.  Specifically, PT was prescribed to treat instability after a January 2010 MRI revealed tears of the medial meniscus and ACL.  The January 2010 VA examiner diagnosed instability as the secondary limitation of the right knee, after pain.  At the April 2011 VA examination, the Veteran reported occasional instability.  A July 2011 private evaluation diagnosed chronic ACL deficiency with instability and prescribed PT and a brace.  Thus, the Board finds that a separate 20 percent rating for instability of the right knee is warranted under DC 5257.

The Veteran failed to report for the prescribed PT after the initial consult, and there are no lay or medical reports of severe instability, falls, or muscle wasting.  Thus, the Board finds that the evidence shows no more than moderate instability from January 4, 2010 to September 26, 2013, and therefore no more than a 20 percent rating is warranted for the right knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.



Limitation of motion

A May 2009 VA treatment record showed right knee flexion limited to 100 degrees, without crepitus or edema.  At the December 2009 VA examination, right knee flexion was limited to 110 degrees.  At the January 2010 VA examination, active flexion was limited to 120 degrees but decreased to 116 degrees due to pain with repetitive testing.  Passive flexion was to 130 with pain at that end point.  There was no evidence of further limitation due to pain, weakness, stiffness, or fatigability on repetitive testing.  In March 2010 a VA treatment record shows he was able to squat to 115 degrees.  In May 2010 the Veteran moved furniture and knee instability caused him to drop the couch he was lifting.  Shortly after this incident, he could only squat to 70 degrees flexion, limited by pain.  At the April 2011 examination, flexion had improved to 115 degrees without objective evidence of pain at rest or in motion.  There was no additional functional loss with repetition.  At the June 2011 examination, right knee flexion continued to be limited to 115 degrees.  The July 2011 private evaluation showed flexion to 130 degrees.  At the June 2014 VA examination, flexion was limited to 105 degrees by pain, including on repetition.  There was no additional functional limitation with repetition.  In all treatment records and at all examinations, extension was normal at 0 degrees, except for the June 2011 VA examination showing -2 degrees.

In summary, during the appeal period the Veteran's flexion was limited at most to 70 degrees and his extension was essentially normal.  Therefore, the Veteran does not meet the criteria for a rating in excess of 10 percent for limitation of extension or flexion under DC 5260 or DC 5261.

The Board must also consider the impact of functional loss.  At the January 2010 VA examination, the Veteran reported no swelling, but chronic constant ache worsened by walking fast, standing for more than 20 minutes, twisting, bending, squatting, or kneeling.  He treated the knee daily with warm soaks, elevation, etodolac, and Flexeril.  He reported weakness, stiffness, giving way three or four times daily, and occasional increased heat.  He had to take frequent breaks at work to sit and rest the knee because his job required a lot of walking, but he denied missing any days of work in the past year because of the right knee.  He denied any impact on his ADLs, except for playing sports and exercise.  VA treatment records show that in February 2010 there was crepitus and pain in both knees but no edema or ROM limitations.  

At the April 2011 VA examination, the Veteran reported that right knee pain had become constant at an 8/10.  He reported weakness, stiffness, and lack of endurance.  He reported occasionally using an over-the-counter brace but nothing orthopedic.  ADLs were affected, namely taking a bath or putting on clothes.  He reported taking five or six days off work in the last year due to the right knee.  Standing was limited to 15 minutes and he could not walk more than 2 blocks.  At the July 2011 private evaluation of the right knee, the Veteran reported moderate to severe intermittent pain, made worse by squatting, walking, and stairs.  

Based on the foregoing, the evidence shows functional loss due to pain, weakness, and stiffness during the appeal period.  Specifically, the Veteran's right knee became stiff, weak, and more painful after repetitive movement like stair climbing, kneeling, squatting, twisting, bending, walking, and standing for more than 15 minutes.  He took breaks from walking at work, and in 2011 began missing a few days of work per year.  He could no longer play sports or exercise, and his knee affected bathing and dressing.  However, these symptoms and functional limitations did not result in any additional limitation in ROM.

Taking all of the above into consideration, the record shows flexion limited to 70 degrees at most, following an exacerbation from lifting furniture.  Generally throughout the appeal period, even with pain, his flexion reached at least 105 degrees.  Thus, even considering the functional loss that the Veteran reports, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  The Board finds that the Veteran's current 10 percent rating for the right knee contemplates his functional loss, and accordingly he is not entitled to a rating in excess of 10 percent for limitation of motion.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert.



Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's right knee disability under other DCs.  

Diagnostic Codes 5258 and 5259 provide ratings for symptomatic removal of the semilunar cartilage or dislocated semilunar cartilage.  A January 2010 MRI showed a medial meniscal tear, resulting in dislocated cartilage.  This cartilage was not removed until the September 27, 2013 surgery, which post-dates the appeal period before the Board.  Thus, DC 5259 is not for application.

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating under DC 5258.

The December 2009 VA examiner found no edema, effusion, or erythema.  At the January 2010 VA examination, the Veteran denied any locking or swelling.  VA treatment records state that in March 2010 and August 2010 there was no effusion, and the Veteran denied swelling.  At the April 2011 VA examination, he did not report locking, effusion, heat, redness, drainage, or swelling.  The VA examiners and July 2011 private evaluator found no effusion.

VA treatment records state that in March 2010 and August 2010 the Veteran reported occasional catching symptoms.  At the July 2011 private evaluation the Veteran reported mechanical symptoms of locking and catching.  In sum, there is no lay or medical evidence of effusion in the right knee, and there are only occasional lay reports of locking.  The Board does not find that these symptoms approximate the "frequent episodes of locking, pain, and effusion" required to warrant a separate rating under DC 5258.

Further, the symptom of pain in the right knee is already contemplated within the disability evaluation granted under DC 5260 for limitation of flexion.  To assign an additional separate rating under DC 5258 for right knee pain would amount to evaluating the same disability under various diagnoses, or pyramiding.  38 C.F.R. § 4.14.  Therefore, a higher rating is not available under this DC.

Diagnostic Codes 5256, 5262, and 5263 provide ratings for ankylosis, impairment of tibia and fibula, and genu recurvatum, respectively.  The evidence shows no such impairment in the right knee.  Therefore, a higher rating is not available under these DCs.  The Board finds that the Veteran is not entitled to a rating under any other DCs for his right knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

C.  Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's left knee and right shoulder disabilities are characterized by limitation of motion and functional loss on repetition, including stiffness, weakened movement, fatigability, and pain on movement.  His right knee disability is characterized by limitation of motion, infrequent episodes of locking without effusion, moderate instability, and functional loss on repetition, including weakened movement, fatigability, pain on movement, and pain affecting standing and weight-bearing.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The Board has carefully compared the level of severity and symptomatology of the Veteran's right knee with the criteria found in the rating schedule.  There is no marked interference with employment or frequent periods of hospitalization.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of right shoulder and bilateral knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular ratings is not warranted.

Finally, the Court has held that entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's right shoulder and bilateral knee disabilities, the question of entitlement to a TDIU is not raised.


ORDER

Subject to the criteria applicable to the payment of monetary benefits, a 30 percent disability rating, but no higher, is granted from November 18, 2009 to December 2, 2010, for status post right shoulder injury with impingement.

Effective December 3, 2010, a rating in excess of 20 percent for status post right shoulder injury with impingement is denied.

A rating in excess of 10 percent for status post ACL tear of the left knee is denied.

From January 4, 2010 to September 26, 2013, a separate 20 percent rating for right knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for limitation of motion of the right knee is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


